Citation Nr: 0948208	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  05-05 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for psoriasis, to include 
as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  

In September 2007 and March 2009, the Board remanded the 
issue on appeal for further development.  Unfortunately, 
after further review, the Board finds that the appeal must 
once again be remanded.  Therefore, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In the most recent March 2009 remand, VA treatment records 
from the VA facilities in Mt. Vernon, Missouri and in 
Fayetteville, Arkansas were requested.  The requested records 
have been associated with the claims file.  The remand also 
requested a VA examination wherein the examiner was asked to 
opine as to the likelihood (likely, unlikely, at least as 
likely as not) that the Veteran's psoriasis is the result of 
Agent Orange exposure in service, as opposed to its being 
more likely due to some other factor or factors.  The Veteran 
underwent a VA exanimation in April 2009 in connection with 
his claim.  Following review of the claims file, the examiner 
stated that the Veteran's psoriasis was not caused by or a 
result of a service connected disability.  The examiner added 
as his rationale for the opinion that psoriasis is not 
recognized like chloracne as one that occurs as a result of 
Agent Orange.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board concludes that the April 2009 opinion is inadequate 
upon which to base a determination.  As a preliminary matter, 
the Board is unclear whether the examiner is concluding that 
the Veteran's psoriasis is not related to Agent Orange 
exposure merely because it is not listed as one of the 
presumptive conditions found to be associated with Agent 
Orange exposure, like chloracne.  See 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  However, as noted in Stefl v. 
Nicholson, 21 Vet. App. 120 (2007), the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange.  See also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  Moreover, the Veteran has submitted evidence 
from private Dr. T.E.M. dated in June 2004 indicating that an 
article in Industrial Health listed psoriasis vulgaris as one 
of the immuno toxicological effects of Agent Orange.  
However, Dr. T.E.M. only stated that it may be possible that 
the Veteran's Agent Orange exposure contributed to his 
psoriasis, making his opinion speculative in nature.  
Nevertheless, as there is evidence that the Veteran's 
psoriasis might be related to his Agent Orange exposure and 
because it appears that the April 2009 VA examiner did not 
consider the issue on a direct basis, a remand is necessary 
to afford the Veteran an adequate opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to evaluate his psoriasis.  A 
copy of the claims folder and this REMAND 
must be made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses 
to the each of the following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
articles, and April 2009 VA examination, 
the examiner should state a medical opinion 
as to the likelihood (likely, unlikely, at 
least as likely as not) that the Veteran's 
psoriasis is the result of exposure to 
Agent Orange in service, as opposed to its 
being more likely due to some other factor 
or factors.  

The examiner should note that the 
availability of presumptive service 
connection for some conditions based on 
exposure to Agent Orange does not preclude 
direct service connection for other 
conditions based on exposure to Agent 
Orange.  Stefl v. Nicholson, 21 Vet. App. 
120 (2007); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  The examiner should 
also note the June 2004 private opinion of 
Dr. T.E.M. wherein he references an article 
from Industrial Health 2003, Volume 41, 
Pages 158-166, the immuno toxicological 
effects of Agent Orange exposure to Vietnam 
War veterans lists psoriasis vulgaris as 
one of the disorders.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


